Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest the claimed “a month window contained within an angular sector 90 degrees” … “allow a user to see a quarter of said month display wheel set, the other three-quarters of said month display wheel set being concealed” … “leap year lower marking and is different from the other lower markings” … “a visual effect for the user which is different from the visual effect of the other months of the year” in combination with the other limitations of claim 1. 

Claim 15 there is a lack of antecedent basis for “said stop wheel”. The examiner understands the phrase to mean a stop wheel as the limitation is not previously recited in the dependency of claims 1 and 13. Claim 12 recites a stop wheel. Claim 15 does not depend from claim 12. The issue does not rise to the level of indefiniteness under 35 USC 112 because new recitation of an additional stop wheel makes definite sense. There is no necessary implication of dependency from claim 12, because the dependency is clearly established. An actuator directly operable by the user and arranged to drive said stop wheel is a clear recitation. It merely lacks the details of the stop wheel recited in claim 12 because claim 15 does not depend from claim 12. 
The ISR opinion provided 4-19-21 references a lack of antecedent basis in claim 18 – “said date display”.  Claim 18 depends from claim 16 which recites a “date mechanism” … “including at least one display mechanism”. Thus clearly the term date display refers to at least one of said displays of the date mechanism. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6-26-22
/SEAN KAYES/Primary Examiner, Art Unit 2844